Title: To Thomas Jefferson from C. W. F. Dumas, 6 December 1785
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
La Haie 6e. Decembre 1785

Un ami respectable m’avoit promis de se charger de mes Lettres  et de vous les remettre: mais comme son départ ne pourra avoir lieu que dans la huitaine, parce qu’il sera porteur de la ratification du Traité d’Alliance, qui ne peut être prête plutôt, je prends le parti de la poste, dans l’espérance que les incluses pourront partir encore ce mois-ci par le paquebot de l’Orient avec les Dépeches de Votre Excellence, en vous priant de vouloir bien fermer celle pour le Congrès après l’avoir lue. L’autre pour Mr. Franklin est le juste et tendre retour d’une d’Adieu dont son amitié m’honora quand il partit de Paris en Juillet dernier.
Voilà, grace à Dieu, la paix assurée à la Republique, malgré les menées de ses ennemis internes et externes. J’ai dans l’idée que celle d’Allemagne ne sera pas troublée non plus quoiqu’en disent les Nouvellistes; et que si l’Europe doit craindre une nouvelle Guerre, ce sera dans les Indes orientales où les uns tâcheront qu’elle commence, tandis que les autres, plus sages peut-être, chercheront, sinon à l’y confiner, du moins à l’empêcher de devenir continentale en Europe.
Je suis avec grand respect De Votre Excellence le très-humble et très-obéissant serviteur,

C W F Dumas

